Order                                                                                           Michigan Supreme Court
                                                                                                      Lansing, Michigan

  September 29, 2015                                                                                      Robert P. Young, Jr.,
                                                                                                                    Chief Justice

  150348                                                                                                  Stephen J. Markman
                                                                                                              Mary Beth Kelly
                                                                                                               Brian K. Zahra
                                                                                                       Bridget M. McCormack
                                                                                                             David F. Viviano
  BP1, LLC,                                                                                              Richard H. Bernstein,
                   Plaintiff-Appellant,                                                                                  Justices


  v                                                                    SC: 150348
                                                                       COA: 312579
                                                                       Oakland CC: 2009-099741-CZ
  COVENTRY REAL ESTATE FUND II, LLC,
  DDR CORPORATION, a/k/a DEVELOPERS
  DIVERSIFIED REALTY CORPORATION,
  COVENTRY II DDR BLOOMFIELD, LLC, and
  COVENTRY II DDR HARBOR BLOOMFIELD
  PHASE 1, LLC,
             Defendants-Appellees.

  _________________________________________/

        On order of the Court, the application for leave to appeal the September 23, 2014
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                              I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                        foregoing is a true and complete copy of the order entered at the direction of the Court.
                              September 29, 2015
           p0921
                                                                                  Clerk